 



VF CORPORATION

AWARD CERTIFICATE

Performance-Based Restricted Stock Units (“PeRS”) for
Three-Year Performance Cycle ____-____ under the
Mid-Term Incentive Plan

Target PeRS Awarded: _________________

To: [Name of Participant]

I am pleased to advise you that you have been awarded the opportunity to earn
from 0% to 200% of the number of Performance-Based Restricted Stock Units set
forth above under VF Corporation’s Mid-Term Incentive Plan for the Performance
Cycle commencing at the beginning of fiscal ___ and ending on the final day of
VF Corporation’s ___ fiscal year under the terms and conditions set forth in the
attached Appendix. The actual number of shares of VF Common Stock that you may
receive at the end of the Performance Cycle will depend, among other things as
described in the Appendix, on the level of achievement over the Performance
Cycle of specified performance goals set by the Compensation Committee of the VF
Board of Directors.

                      VF CORPORATION
 
           

      By:    

           

          Chairman, President & CEO
 
           
Dated:
           

           

 



--------------------------------------------------------------------------------



 



VF CORPORATION

APPENDIX TO

PeRS AWARD CERTIFICATE

Terms and Conditions Relating to
Performance-Based Restricted Stock Units (“PeRS”)



1.   Opportunity to Earn PeRS.

                    Participant has been designated as having the opportunity to
earn Performance-Based Restricted Stock Units (“PeRS”) under VF Corporation’s
(the “Company’s”) Mid-Term Incentive Plan (the “Mid-Term Plan”) for the
three-year Performance Cycle specified in the Award Certificate (the
“Performance Cycle”). Subject to the terms and conditions of the Mid-Term Plan
and this Agreement, Participant will have the opportunity to earn from 0% to
200% of the targeted number of PeRS (the “Target PeRS”) for the Performance
Cycle. The number of Target PeRS shall be the number set forth on the Award
Certificate plus additional PeRS resulting from Dividend Equivalents and
adjustments, as specified in Section 3(c).



2.   Incorporation of Plans by Reference; Certain Restrictions.

                    (a)  PeRS which may be earned by the Participant represent
Stock Units under the Company’s Mid-Term Plan and 1996 Stock Compensation Plan,
as amended (the “1996 Plan”), copies of which have been provided to Participant.
All of the terms, conditions, and other provisions of the Mid-Term Plan and the
1996 Plan (together, the “Plans”) are hereby incorporated by reference into this
document. Capitalized terms used in this document but not defined herein shall
have the same meanings as in the Mid-Term Plan. If there is any conflict between
the provisions of this document and the provisions of the Plans, the provisions
of the Plans shall govern.

                    (b)  Until PeRS have become earned in accordance with
Section 4, PeRS shall be subject to a risk of forfeiture as provided in the
Plans and this document. Until such time as each PeRS has become settled by
delivery of shares in accordance with Section 6, PeRS will be nontransferable,
as provided in the Plans and Section 3(d). Participant is subject to the VF Code
of Business Conduct and related policies on insider trading restricting
Participant’s ability to sell shares of the Company’s Common Stock received in
settlement of PeRS, which may include “blackout” periods during which
Participant may not engage in such sales.



3.   General Terms of PeRS

                    (a)  Each PeRS represents a conditional right of the
Participant to receive, and a conditional obligation of the Company to deliver,
one share of the Company’s Common Stock, at the times specified hereunder and
subject to the terms and conditions of the Mid-Term Plan and this document.

                    (b)  PeRS will be earned for a given Performance Cycle at
the “Earning Date” for that Performance Cycle, which will be the date the
Committee makes a final determination of the extent to which the performance
goals for that Performance Cycle were achieved and the number of PeRS earned for
that Performance Cycle.

 



--------------------------------------------------------------------------------



 



                    (c) An account will be maintained for Participant for
purposes of the Mid-Term Plan, to which the initial number of Target PeRS for
each Performance Cycle shall be credited. Dividend Equivalents will be credited
on the Target PeRS in accordance with Section 7(b) of the Mid-Term Plan. The
Committee may vary the manner and terms of crediting Dividend Equivalents during
the Performance Cycle, for administrative convenience or any other reason,
provided that the Committee determines that any alternative manner and terms
result in equitable treatment of Participant. The number of Target PeRS and the
terms of PeRS will be subject to adjustment upon the occurrence of certain
extraordinary corporate events specified in Section 7(b) of the Mid-Term Plan
and otherwise in accordance with Section 6(b) of the Mid-Term Plan, such
adjustments to be made by the Committee in order to prevent dilution or
enlargement of Participant’s opportunity to earn incentive compensation under
this Agreement. Thus, the percentage of Target PeRS earned under Section 4 will
include the additional PeRS resulting from the crediting of Dividend
Equivalents.

                    (d) PeRS are non-transferable to the extent specified in
Section 9(h) of the Mid-Term Plan.



4.   Earning of PeRS.

                    (a) PeRS for the Performance Cycle will be earned in
accordance with Sections 6(a) and 6(c) of the Mid-Term Plan as follows:

                         (i) If Participant has been designated a “Covered
Employee” for the Performance Cycle, a required condition in order for
Participant to earn PeRS for the Performance Cycle will be that the “Pre-Set
Goal” has been achieved (in addition to achievement of the Challenge Goal, as
specified below). The Pre-Set Goal will be achieved if the Company’s aggregate
earnings per share (diluted) for the three fiscal years in the Performance
Cycle, excluding the effects of extraordinary and non-recurring items and
changes in accounting principles, shall be positive. For purposes of compliance
with requirements of Code Section 162(m), so that PeRS earned by Participant
shall qualify as performance-based compensation, the achievement of the Pre-Set
Goal shall be a condition that qualifies Participant to earn the maximum number
of PeRS, with any reduction from such maximum based on the level of achievement
of the Challenge Goal or as a result of any exercise of the discretion of the
Committee to constitute an exercise of negative discretion for purposes of
Section 162(m).

                         (ii) If Participant has not been designated a “Covered
Employee” for the Performance Cycle, the applicable performance goal for
Participant shall be the Challenge Goal specified below.

                         (iii) The Challenge Goal set forth herein must be
achieved at the levels specified herein in order for PeRS to be earned for the
Performance Cycle. The Challenge Goal shall be the average, over the three
fiscal years in the Performance Cycle, of the levels of achievement of the
Executive Incentive Compensation Plan (the “EIC Plan”) goal set by the Committee
for each of the fiscal years in the Performance Cycle. For this purpose, the
designation of target performance, which shall result in the earning of the
Target PeRS, and threshold and maximum performance, shall be the average of the
target, threshold and maximum levels, respectively, specified by the Committee
under the EIC Plan for the three fiscal years in the Performance Cycle.
Performance and the percentage of Target PeRS earned will be interpolated, if
the performance achieved is between threshold and target or between target and
maximum. The Committee retains complete discretion in setting the EIC Plan goals
and related terms which are incorporated into this Challenge Goal; the setting
of such EIC Plan goals and related terms may occur at any time during the
Performance Cycle (subject to applicable provisions of the EIC Plan). In
addition, if in the second or third year of the Performance Cycle the EIC Plan
performance objective is based on business criteria different from those used in
the prior year, or otherwise departs from the format that corresponds to the
Plans and this Agreement, the Committee may specify a different Challenge Goal.

 



--------------------------------------------------------------------------------



 



                    (b) At the Earning Date, at which time the Committee will
have determined whether and the extent to which the Performance Goals specified
in this Section 4 have been achieved and made other determinations authorized
hereunder, any PeRS that are determined to have not been earned shall cease to
be earnable and shall be cancelled.



5.   Effect of Termination of Employment.

     Upon Participant’s Termination of Employment prior to the Earning Date for
a given Performance Cycle, the Participant’s unearned PeRS relating to that
Performance Cycle shall cease to be earnable and shall be cancelled, except to
the extent provided in Section 8 of the Mid-Term Plan (which provides for
settlement of a specified portion of the PeRS in certain cases of death,
disability, Retirement, termination by the Company not for Cause, and certain
other circumstances, including certain terminations following a Change in
Control).



6.   Settlement of PeRS; Optional Deferral.

                    (a) PeRS that are earned will be settled by delivery of one
share of Common Stock for each PeRS. Such settlement will occur as of the
Earning Date, with delivery of shares to take place as promptly as practicable
thereafter, in accordance with Section 9 of the Mid-Term Plan, except to the
extent settlement is deferred in accordance with Section 9 of the Mid-Term Plan
and this Agreement.

                    (b) At any time on or before the date that is six months
before the end of the Performance Cycle (or such earlier date as may be
specified by the Committee), the Participant may elect to defer receipt of
Common Stock issuable in settlement of PeRS for that Performance Cycle to (i) a
specified date that is later than the Earning Date for that Performance Cycle or
(ii) the date that is six months or more after the Participant’s Termination of
Employment due to Retirement, as specified by the Participant; provided,
however, that an optional deferral shall be subject to such additional
restrictions and limitations as the Committee may from time to time specify.
PeRS that are deferred shall be treated as non-forfeitable Stock Units under the
Plans entitled to Dividend Equivalents, and shall be subject to such other terms
and conditions as set forth in Section 9 of the Mid-Term Plan (as such Section
may be amended from time to time). A form which may be used to elect deferral
under this Section 6(b) may be obtained upon request to the Human Resources
department. The terms set forth or incorporated in this Agreement
notwithstanding, if, under U.S. federal income tax laws as presently in effect
or hereafter amended, and regulations thereunder, any rights or elections of
Participant with respect to the PeRS, including upon any deferral hereunder,
would result in Participant’s constructive receipt of income relating to the
PeRS prior to their actual settlement by the Company or tax penalties relating
to the PeRS, such rights or elections shall be automatically modified and
limited to the extent necessary such that Participant will not be deemed to be
in constructive receipt of such income prior to the actual settlement of the
PeRS.

                    (c) Whenever Common Stock is to be delivered hereunder, the
Company shall deliver to the Participant or the Participant’s Beneficiary one or
more certificates representing the shares of Common Stock, registered in the
name of the Participant, the Beneficiary, or in such other form of registration
as instructed by the Participant, except that the Committee may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by the Participant and by the Company with all applicable federal and state
securities and other laws and regulations.

 



--------------------------------------------------------------------------------



 



7.   Tax Withholding.

                    In furtherance of the tax withholding obligations imposed
under Section 9(g) of the Mid-Term Plan, the Company shall withhold from the
shares deliverable in settlement of PeRS (including a deferred settlement) the
number of shares having an aggregate Fair Market Value equal to the mandatory
Federal and state withholding requirements, including FICA, but rounded down to
the nearest whole share, unless Participant has made other arrangements approved
by the Human Resources Department in advance of settlement to make payment of
such withholding amounts. Unless otherwise determined by the Company, in the
case of any deferred PeRS, no such share withholding will take place to satisfy
FICA requirements applicable at the Earning Date, and Participant will be
required to pay any such FICA withholding in cash at that date.



8.   Binding Effect; Integration.

                    The terms and conditions set forth in this document shall be
binding upon the heirs, executors, administrators and successors of the parties.
The Award Certificate, this document, and the Mid-Term Plan constitutes the
entire agreement between the parties with respect to the PeRS and supersedes any
prior agreements or documents with respect thereto. No amendment, alteration,
suspension, discontinuation or termination of this document which may impose any
additional obligation upon the Company or materially impair the rights of the
Participant with respect to the PeRS shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Participant’s rights are materially impaired thereby, by Participant.

 